Citation Nr: 1818686	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left ankle injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972 and from August 1972 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a March 2017 Board videoconference hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim on appeal for additional development. 

VA must obtain a medical examination or opinion where there is: (1) evidence of current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an event, injury, or disease occurred in service; (3) an indication that the disability may be associated with service or another service-connected disability; and (4) a lack of competent medical evidence of record to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an April 2017 private examination report reflects the Veteran currently suffers from left ankle osteoarthritis.  Service treatment records do not document a specific left ankle injury; however, the Veteran contends that his left ankle disability began in service due to the daily physical labor demands of an equipment mechanic.  The April 2017 private examiner opined that "[military service] could be a major factor in his pain, although I have no way of proving what time period in his life is route [sic] cause of pain."  

The April 2017 private examination report offers an indication that the Veteran's left ankle disability may be related to service. This opinion is no more than speculative, and is therefore insufficient on its own to provide a basis for awarding service connection in this case. Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, this evidence is sufficient to warrant the procurement of VA medical examination and opinion to address the nexus question raised in this case under McLendon.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA or private medical records with the claims file.  Take appropriate efforts to obtain any records identified by the Veteran or otherwise.  Document failed efforts.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed left ankle injury residuals.  The examiner should review the Veteran's claims file in conjunction with the examination.

(a) The examiner shall identify the diagnosis, if any, for the disability(s) affecting the left ankle.

 (b) As to the disability(s) diagnosed, the examiner shall opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed left ankle disability was incurred in or the result of active duty service.

All opinions must be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completion of the above, and any other necessary development, readjudicate the claim on appeal.  If the benefits sought remain denied, furnish a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

